The child at the time of his father's death was nine years old. He was then a dependent and entitled to receive compensation on account of his father's death. The question in this case is whether dependency has ceased by reason of the fact that the child has attained the age of 19 years.
1 Mason Minn. St. 1927, § 4275, subds. 1 and 2, as far as they relate to children, prescribe a rule of evidence. Minor children under the age of 16 years are conclusively presumed to be dependents. This amounts to a settled rule of law as to such children. Children between 16 and 18 years of age are considered to be prima facie dependent. Children over 18 years of age, if physically or *Page 286 
mentally incapacitated from earning, prima facie shall be considered dependent. This child is over 18 years of age. There was evidence to sustain a finding of the commission that the child was "mentally incapacitated from earning." The finding of the commission is that the child was totally dependent. The evidence shows that the child was attending high school, was not working, and had not sought work. His teacher in mathematics testified that he was not as good as the average student in the classes which he attended and that the average age of these students was from 14 to 16 years. A specialist in diseases of the mind and conditions of mentality, whose testimony was uncontradicted, testified that, while the child was able to do some ordinary types of work, taking work as a whole, he was not in such mental condition as to be a self-sustaining member of society; that he is immature; that he is slow in maturing; and that he has the mental age of "around 15 years." The majority of the commission were of the opinion "that he [the child] should not be required to forego the opportunity to complete his high school education to render himself independent of support, * * *. It seems to us a high school education is a standard of preparation for life to which in this day and age the average Minnesota child may and should properly aspire."
The statute provides that either physical or mental disability may incapacitate a child from earning so as to render him a dependent. If this child were a cripple, so as to be physically unable to support himself, it is not to be seriously doubted that it would be held that he is a dependent and entitled to compensation. Texas Employers' Ins. Assn. v. Arnold (Tex.Civ.App.) 62 S.W.2d 609; DeMeritt's Case,128 Me. 299, 147 A. 210; Gavaghan's Case, 232 Mass. 212,122 N.E. 298; Dourrieu v. New Orleans (La.App.) 158 So. 581. If the child were only 15 years old physically, he would be physically incapacitated from earning. Mental incapacity may be and generally is more of a disability than physical incapacity. The commission recognizes this commonly known fact in its decision. The decision in this case entirely ignores the basis of the commission's decision. Mental incapacity of a child to the extent shown by the record may cause him to be incapable as a matter of fact from earning *Page 287 
a living and render him a dependent. Since he is mentally incapacitated, he is entitled to receive compensation by the express terms of the statute. Lazzio v. Primo Silk Co. 114 N.J.L. 450,177 A. 251; Indemnity Ins. Co. v. Nalls, 160 Va. 246,168 S.E. 346; Reynolds v. Sparger Mill Co. 4 Op. Va. Ind. Com. 300.
Dependency is a question of fact, and a finding thereon will not be disturbed if it is supported by any substantial evidence. Glavin v. Michigan State Highway Dept. 269 Mich. 672,257 N.W. 753; Lynch v. New York Rapid Transit Corp. 245 A.D. 884,282 N.Y. S. 335; Morrill v. Charles Bianchi  Sons,107 Vt. 80, 176 A. 416; Ferriter's Case, 269 Mass. 267,168 N.E. 747. The cases are collected and reviewed in notes, 100 A.L.R. 1108; 86 A.L.R. 890; 62 A.L.R. 176; 13 A.L.R. 722. See Olson v. Dahlin Jones Elec. Co. 190 Minn. 426,252 N.W. 78.
There being evidence that the child was mentally incapacitated from earning, it was not necessary to show that he had sought work or that work could be obtained by him. He sustained the burden of proof that was upon him to make out aprima facie case under the statute. The commission's findings are supported by the evidence and should be sustained. The findings of the commission should not be set aside unless the evidence and the permissible inferences therefrom require reasonable minds to adopt a contrary conclusion. Brehm v. Liebenberg  Kaplan, 174 Minn. 376, 219 N.W. 292; Austin v. Leonard, Crossett  Riley, Inc. 177 Minn. 503, 225 N.W. 428; Storing v. Hotel Radisson Co. 177 Minn. 519, 225 N.W. 652; Farley v. Nelson, Mullen  Nelson, Inc. 184 Minn. 277,238 N.W. 485; Jeffers v. Borgen Chevrolet Co. 199 Minn. 348,272 N.W. 172.
If the father were alive and supported the child under the circumstances disclosed in this record, it would not be seriously contended that the child was not a dependent of the father. Herbert's Case, 283 Mass. 348, 186 N.E. 554; Herrick's Case, 217 Mass. 111, 104 N.E. 432; Janesville S.  G. Co. v. Industrial Comm. 197 Wis. 421, 222 N.W. 317, 62 A.L.R. 156, and note; Milwaukee Casket Co. v. Industrial Comm.201 Wis. 516, 230 N.W. 627. The father is gone. In a certain sense the compensation takes the place *Page 288 
of the father's earnings and contributions which would go to the child's support if he were alive. It seems to me that the child is just as much dependent on the compensation which he receives as he would be on his father if his father were alive. In a restricted sense, it was the intention of the compensation act to place the burden of caring for the worker's dependents upon industry. This is true at least to the extent that they are dependents within the meaning of the compensation law. Who is to say that this child is not a dependent and that his father would not willingly assume the burden of educating him so that he could qualify himself as a self-supporting citizen in the struggles of life? It seems that to this extent the statute clearly contemplates that compensation shall be paid. If not, why does the statute provide that either mental or physical incapacity shall be prima facie evidence of dependency? The answer plainly is that either or both grounds of incapacity are sufficient to satisfy the requirements of the statute and to furnish the basis for awarding compensation.
Subd. 3 provides that a child may be a dependent. This is without respect to the age of the child. The question in such cases is actual dependency. Mental and physical incapacity to earn are but evidence of dependency, and when either is shown a prima facie case is made; but if there is dependency in fact, the child is entitled to compensation regardless of its age. In my judgment the statute does not change the rule in the case of State ex rel. Maryland Cas. Co. v. District Court, 134 Minn. 131,158 N.W. 798. The decisions of other courts are in accord. Janesville S.  G. Co. v. Industrial Comm. 197 Wis. 421,222 N.W. 317, 62 A.L.R. 156; Northern Hotel Co. v. Industrial Comm. 233 Wis. 297, 270 N.W. 66. It is not necessary, however, in this case, to decide whether the statute has changed the rule.
The decision of the commission should be affirmed. *Page 289